In an action, inter alia, to recover damages based on breach of contract, the defendant appeals from an order of the Supreme Court, *502Richmond County (Minardo, J.), dated September 17, 2003, which denied its motion, inter alia, to vacate a judgment of the same court dated November 12, 1997, entered upon its default in timely responding to the plaintiffs motion for summary judgment.
Ordered that the order is reversed, on the facts and as a matter of discretion, with costs, the motion to vacate the judgment is granted, and the matter is remitted to the Supreme Court, Richmond County, for a new determination of the plaintiffs motion for summary judgment.
The Supreme Court improvidently exercised its discretion in denying the defendant’s motion to vacate the judgment since the defendant established both a reasonable excuse and a meritorious defense for its default (see CPLR 5015 [a] [1]). Santucci, J.P., Smith, S. Miller, Cozier and Fisher, JJ., concur.